Title: Albert Gallatin to Thomas Jefferson, 14 July 1810
From: Gallatin, Albert
To: Jefferson, Thomas


            
              
                Dear Sir
                 
                     Washington 
                     14th July 1810
              
              
		  On my return from an excursion to my farm on the Monongahela, I found your letter of 30th May, applying for such papers relative to the Batture as might be in the office. 
			 It appears
			 on
			 enquiry & search that there were none, some printed documents excepted, which during my absence had been given to Mr Graham, to be transmitted to you with other papers from the department of State, through which & the Attorney General all the communications passed which related to that subject.
			
			
			 As
			 I had however particularly attended to it, both when the removal took place & during the discussions of last winter, I
			 have prepared and now enclose a sketch of the case, in which I have stated the provisions of the law which authorised the President to act & tried to arrange under distinct heads all the arguments which have been urged or have occurred to my mind respecting the merits of the case. Some of these are doubtless more
			 plausible than substantial; but my object was to omit nothing and to facilitate, by a short digest, the references to the voluminous publications on the subject, the selection of the points which
			 it
			 will be proper to make, and that of the evidence necessary to support them.
			 Governor Claiborne, with whom I have conversed, will be in a few days at Monticello; and in reading over with him my sketch, you may note the parol or written evidence which it is necessary to obtain: & which he will immediately take measures to obtain at New Orleans.
              I also enclose the 
                  three pamphlets which you perhaps have not received with the others, 
		  Thierri’s translation with the authenticated plans thereto annexed;
			
			
			 
		  
		  
		 
			
			
			 and Livingston’s publication (containing Derbigny’s & Duponceau’s opinions together with those of the four other Philada lawyers which will show the probable grounds he means to take, & several documents vizt the order of sale in 1763, the decree in his favour &a) and
			 
		 
			
			
			 
		 
			
			
			 
			 one of Poydrass’s speeches which pages 14 & 15, contains the appraisement made in 1797 of B. Gravier’s estate to John Gravier his heir. The whole you will find is valued at 2570 dollars & necessarily excludes the batture.
              I have forgotten in my sketch to state two points, vizt 1. that you had taken the opinion of the attorney general—2d that you are not obliged to prove that E. Livingston had taken possession subsequent to 3d March 1807, because the order to the Marshal does not name Livingston & directs him only to drive away those who had thus taken possession after sd 3d March 1807.
              I presume the object of Livingston to be to obtain at all events a 
                  
                  
                  sideway
			 decision in favor of his title à la mode Marshal; but he will,  
                     I think, try to rest his title & indeed to have the whole question decided on the ground of the decision by the Court of Orleans, as both rendering the President’s interference illegal, & sufficiently proving his title. If practicable & not interfering with the ground
			 which will be selected by yourself & your lawyers, it would be desirable
			 to compel him to prove his title (otherwise than by the Orleans’ Court decree) ab ovo down to himself. I
			 am sure that he cannot do it either as to a clear title to the whole land having descended from the crown to Gravier, or as to any description of boundaries along the river. Exclusively of what I have stated on that point, it
			 may I think be proven that in 1788 when the suburb was laid out there was no
			 batture along the lower part of it; and I believe that no title whatever can be produced for the upper part.
			 See
			 for this last point Derbigny in the enclosed pamphlet, pages VIII & IX. Govr Claiborne will satisfy you as to the first.
              I do not believe that I have forgotten any thing; but as you may see that the subject is familiar to me, command me at any time if there is any point on which any explanation may be wanted.
              
                With never ceasing attachment & respect Your’s truly
                
                  
               Albert Gallatin
              
            
            
              Is it necessary to prove that E. Livingston’s claim was not filed with the Land Commissrs till after 1 Jany 1808, & after the time limited for that purpose had expired? I think not: but if wanted, it may easily be procured.
            
          